Citation Nr: 1209168	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  05-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to November 5, 2010, and in excess of 20 percent thereafter for degenerative disc disease of the cervical spine. 

2. Entitlement to an initial evaluation in excess of 10 percent for arteriosclerotic cardiovascular disease, status post angioplasty, myocardial infarction, and coronary artery bypass graft surgery. 

3. Entitlement to an initial disability evaluation in excess of 10 percent for hypertension. 

4. Entitlement to an initial compensable evaluation prior to March 3, 2010, and in excess of 10 percent thereafter for bilateral hearing loss.  

5. Entitlement to an initial evaluation in excess of 10 percent prior to November 5, 2010, and in excess of 20percent thereafter for pericapsular fibrosis, right shoulder. 

6. Entitlement to service connection for dermatophytosis. 



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 2004.  His separation record indicates that he had an additional one year, four months, and twenty-five days of active service. 

The instant appeal as to the right shoulder claim arose from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Jackson, Mississippi, which granted service connection and assigned a noncompensable disability evaluation.  

The remainder of the claims arose from an October 2004 rating decision which denied the claim for service connection for dermatophytosis and which granted service connection for degenerative disc disease of the cervical spine with a 10 percent evaluation; arteriosclerotic cardiovascular disease with a 10 percent evaluation; essential hypertension with a 10 percent evaluation; and bilateral hearing loss with a noncompensable disability evaluation.  

In May 2008, the Veteran's claims were remanded by the Board for further development. 

In an April 2011 rating decision, the RO increased the Veteran's evaluation for degenerative disc disease of the cervical spine, from 10 percent to 20 percent disabling, effective November 5, 2010. 

That rating decision also increased the Veteran's evaluation for hearing loss, from 0 percent (noncompensable) to 10 percent disabling, effective March 3, 2010.

In addition, the April 2011 rating decision increased the Veteran's evaluation for pericapsular fibrosis, right shoulder, from 10 percent to 20 percent disabling, effective November 5, 2010. 

These awards are not a complete grant of the benefits sought, and the issues thus remain in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2008 addendum to the Veteran's VA Form 9, the Veteran requested to appear for a BVA hearing at the local RO (a Travel Board hearing) in conjunction with this appeal. See VA Form 9, December 2008, and Letter from Veteran, December 2008; see also April 2010 Status Inquiry. 

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700.  In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a personal hearing at the RO.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


